Citation Nr: 1814115	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  10-44 157	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral flat feet.

2. Entitlement to initial ratings in excess of 10 percent from December 26, 2007 to April 4, 2017, and in excess of 40 percent from April 4, 2017, for the service-connected residuals of a low back injury with compression fracture of T11 and mild degenerative changes.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to May 1995.  He also served with the Ohio National Guard and the U.S. Army Reserve from March 1988 to January 2006; presumably this include periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2009 and April 2009 by the Department of Veterans Affairs (VA) Regional office (RO) in Cleveland, Ohio.

In May 2011, the Veteran and his spouse testified before the Board.  A transcript of the hearing is of record.  The Veterans Law Judge who conducted the hearing is no longer employed by the Board.  In November 2017, the Board sent the Veteran a letter informing him that he had the right to appear before another Veterans Law Judge.  In November 2017 the Veteran's representative returned the form indicating that the Veteran did not want another hearing.  In July 2013, this matter was remanded for additional development.  A September 2017 rating decision increased the rating for the Veteran's service-connected low back disability from 10 percent to 40 percent, effective April 4, 2017.  The issue is characterized to reflect that "staged" ratings are now assigned, and that both "stages" are on appeal. 

All claims are addressed in part or in whole in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

From December 26, 2007 until April 4, 2017, there was evidence suggesting bed rest of two weeks' duration from 2008, and the Veteran reported tenderness and sharp spinal cramps.  


CONCLUSION OF LAW

The criteria for an initial 20 percent rating for the service-connected residuals of a low back injury with compression fracture of T11 and mild degenerative changes have been met for the period from December 26, 2007 until April 4, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the general rating formula for diseases and injuries of the lumbar spine (Diagnostic Codes 5237-5242), ratings are assigned as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.
A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Under Diagnostic Code 5243, for intervertebral disc syndrome, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

The Veteran contends, among other things, that his service-connected disability is more disabling than the assigned 10 percent rating from December 26, 2007 to April 4, 2017 reflects.

The Board is in agreement that a higher rating, of 20 percent, is warranted for the period from December 26, 2007 until April 4, 2017.  During this period, there was evidence suggesting bed rest of two weeks' duration from a September 2008 private treatment record.  Also, a September 2008 VA examination revealed tenderness in the thoracic area.  Finally, a VA treatment record from September 2010 indicates that the Veteran had sharp cramps of the spine that he rated as a "10."

The Board's determination here is limited, and the issue of entitlement to an initial evaluation in excess of 20 percent for the service-connected residuals of a low back injury with compression fracture of T11 and mild degenerative changes for the period from December 26, 2007 to April 4, 2017, and in excess of 40 percent beginning April 4, 2017, remains on appeal.  The Board intimates no opinion as to any associated objective neurologic abnormalities and need not further comment on VA's duties to notify and assist here, as its determination is limited but fully favorable.


ORDER

Entitlement to an initial 20 percent evaluation for the service-connected residuals of a low back injury with compression fracture of T11 and mild degenerative changes for the period from December 26, 2007 to April 4, 2017 is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board notes that Veteran has separately appealed, and has a separate pending request for a video conference hearing for, a claim for service connection for bilateral lower extremity radiculopathy, to include as secondary to the service-connected low back disability.  See April 2017 Statement of the Case and April 2017 VA Form 9 (Appeal to Board of Veterans' Appeals).  Given the above-cited provisions regarding associated objective neurologic abnormalities, the Board find that the remaining claim for increased ratings for the low back disability should be deferred pending the hearing request and adjudication of the radiculopathy issue.  The same holds true for the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Concerning the Veteran's claim for service connection for flat feet, the Veteran testified during his Board hearing that he was slightly flat-footed when he entered the National Guard and that his subsequent period of active duty aggravated this condition.  An October 1991 enlistment examination noted moderate asymptomatic pes planus (flat feet).  An April 2000 National Guard examination, long after discharge from active duty, noted mild asymptomatic pes planus.  During his Board hearing, the Veteran testified that his flat feet were aggravated during active duty and subsequent National Guard duty, primarily by daily running in boots.  He also said that he wore boots in service all the time and that doctors had told him that the boots could have aggravated his flat feet.  He and his wife also testified about visiting a private podiatrist in Stockton, Ohio (See transcript at pp 6, 9, 15-16, 18- 19).

In September 2008, the Veteran was provided a fee-based VA examination.  The VA examiner noted a diagnosis of flat feet in 1992 when the Veteran entered active duty.  It was noted that during active duty, in July 1993, the Veteran was diagnosed with either emersion foot or athlete's foot.  It was also noted that the Veteran bought arch supports and a gel insole which did not help and that he did not wear special shoes.  Further, mild asymptomatic pes planus was noted after active duty in April 2000.  After physical examination and X-ray studies, the VA examiner diagnosed mild bilateral pes planus.  The examiner opined that the Veteran's flat feet were more likely than not related to his military service.

In July 2013, the Board remanded the appeal for etiological opinions addressing the bilateral flat foot.  In pertinent part the Board directed the AOJ to schedule the Veteran for a thorough and adequate VA examination of his flat feet to obtain a medical opinion as to whether a preexisting flat foot disorder was aggravated during his period of active duty or during a verified period of ACDUTRA or INACDUTRA.  There is no indication that this has been accomplished.  Further development is, therefore, needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all outstanding VA treatment records pertinent to the claims on appeal, and associate those documents with the claims file.

2. The AOJ should contact, via a 38 C.F.R. § 3.159(b) letter, the Veteran and his attorney and ask them to specify all private and VA medical care providers who treated him for his flat foot disorder.  Of particular interest are any outstanding private treatment records from a visit to a podiatrist in Stockton, Ohio.  All attempts to procure records should be documented in the file.  

3.  Make all necessary efforts via the appropriate service department entities to corroborate the Veteran's periods of ACDUTRA and INACDUTRA. The results of such development must be added to the claims file.  

4. After the development requested above has been completed, the AOJ must schedule the Veteran for an appropriate VA examination in conjunction with his claim for service connection for bilateral flat feet.  The AOJ must provide the examiner with the Veteran's verified periods of ACDUTRA and INACDUTRA.  The claims file must be made available to and reviewed by the examiner.  All necessary tests and studies must be conducted.  The examiner must address the following opinion requests:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that bilateral pes planus underwent a worsening (aggravation) during active duty service;

(c) If not, then whether it is at least as likely as not (50 percent probability or greater) that bilateral pes planus was aggravated as a result of disease or injury during ACDUTRA, or an injury during INACDUTRA.  

A complete rationale for all opinions and conclusions reached should be provided.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached, supported by specific references to the
Veteran's claims file, including in-service, National
Guard, and post-service medical records as well as the
Veteran's lay assertions and his Board testimony.

5. Thereafter, the RO shall readjudicate the Veteran's claims on appeal: 1) entitlement to an initial evaluation in excess of 20 percent for the service-connected residuals of a low back injury with compression fracture of T11 and mild degenerative changes for the period from December 26, 2007 to April 4, 2017, and in excess of 40 percent beginning April 4, 2017; 2) entitlement to service connection for bilateral flat feet; and 3) entitlement to TDIU.  The AOJ is reminded that there is a separate pending appeal, and hearing request, on the matter of service connection for bilateral lower extremity radiculopathy.  If the benefits sought on appeal are not granted, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and afforded a reasonable period of time in which to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


